                               UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT


UNITED STATE OF AMERICA                       :    CASE NO. 3:18 CR00334 (JCH)

VS.                                           :

MICHAEL BOBOWSKI                     :             DECEMBER 28, 2020
____________________________________

                       MOTION TO MODIFY CONDITIONS OF RELEASE

       The defendant, Michael Bobowski, moves this Court to modify the condition of his

release, to wit, that he be permitted to temporarily reside in one of his parent’s apartments,

located at 176 Whitney Street, Hartford. In support of this motion, the defendant asserts the

following:

   1. Following a plea of guilty to the charge of Conspiracy to Possess with Intent to Distribute

and to Distribute 50 Grams of More of a Mixture and Substance Containing a Detectable

Amount of d-methamphetamine hydrochloride, in violation of Title 21 U.S.C. §841(a)(1),

841(b)(1)(B)(vii) and §846, the defendant was sentenced on October 16, 2020 - receiving a

sentence of 32-months imprisonment, followed by a three year term of supervised release.

   2. The Court allowed the defendant to self-surrender to the Bureau of Prisons. However, he

is restricted to a curfew and electronic monitoring, and also ordered to reside with his parents at

45 Terry Road, Hartford until his self-surrender date.

   3. On December 28, 2020 counsel was notified by federal probation that over the Christmas

holiday, the defendant was exposed to a friend who had later tested positive for COVID-19.

   4. The defendant is extremely concerned about exposing his parents to the virus, who are

both in their eighties, and has requested permission to quarantine with his partner at 176 Whitney

Street, 3rd floor, Hartford.

   5. The Probation Officer who is monitoring the defendant during his release has completed a
virtual home visit of the apartment on December 28, 2020, and has no objection to a temporary

change of residence - subject to the Court’s approval.

   6. The defendant plans to get tested as soon as possible, in accordance with the CDC

recommended guidelines after exposure.

   7. Counsel has contacted Assistant United States Attorney Jennifer Laraia, who does not

object based upon probation’s recommendation.

       WHEREFORE, the defendant moves this this motion be granted.

                                             Respectfully submitted,
                                             The Defendant – Michael Bobowski

                                             /s/ William H. Paetzold
                                             William H. Paetzold
                                             Moriarty, Paetzold & Sherwood
                                             2230 Main Street
                                             Glastonbury, CT 06033
                                             Tel. (860) 657-1010
                                             Fax (860) 657-1011
                                             Federal Bar No.: ct10074




                                       CERTIFICATION

        This is to certify that the foregoing was filed electronically on December 29, 2020 to all
parties by operation of the court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing.

                                                     /s/ William H. Patzold
                                                     William H. Paetzold




                                                2
